Title: William Barraclough to Thomas Jefferson, 1 May 1820
From: Barraclough, William
To: Jefferson, Thomas


					
						Sir
						
							New Canaan Fairfield County Connecticut
							May 1st–1820
						
					
					As I am an obscure stranger and without a friend to recommend or introduce me to your Excellency’s notice, I must commence by begging pardon for intruding myself; a freedom to which I was encouraged by that liberality of sentiment which has appeared so conspicuous in your public Administration & in your justly esteemed writings.   Enclosed is a small work in poetry which I have lately published perhaps your Excellency might find leisure to peruse it, I have been unfortunate in publishing altho’ as far as I can learn it has given general satisfaction to those who have read it, but the dulness of the times makes it difficult to sell, to which is added the disadvantage of its emanating from an author entirely unknown in the world; perhaps also the style in which I found myself obliged to have it printed and got up, may make against it for Books, like Men are too often judged by their exteriors.   Should you peruse it Sir, and should it be so fortunate as to meet your approbation it would then be in your power would you condescend to write me a line expressive thereof, to do me a most important kindness, as a word of recommendation might prove the means of introducing it advantageously to the public. I am a poor Man, a Journeyman Mechanic, with a Family in very difficult circumstances: But the friends of Literature, in the most exalted stations have sometimes condescended to notice the humblest of their brethren. I will add no more, I fear I have said too much already.   Hoping Sir that You will forgive the freedom I have used
					I remain with the most profound Respect
					
						Your Exellency’s most obedient and most humbl Servant.
						
							William Barraclough.
						
					
				